DETAILED ACTION
1	This action is responsive to the amendment filed on May 10, 2021.
2	The cancellation of claim 1 is acknowledged. Pending claims are 2-21.
3	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anita M. Cepuritis on May 21, 2021.
The application has been amended as follows:  
In the claims:
Please cancel claim 8.
In claim 2, at page 5, in the seventh line from the bottom, after the word “hydrogen;” insert -- wherein R4 and R6 are not both selected from hydrogen; --
5	Claims 2-7 and 9-21 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (WO2014/003483 A1) teaches the chemical structure of the indole compound 3-Bromo-1-((6-methylpyridin-2-yl)methyl)-1H-indol-4-amine (see page 38, Example 36 and page 39, first paragraph). However, the closest prior art of record (WO’ 483 A1) does not teach or disclose the compound 3-halo-1H-indol-4-amine compound of the claimed formula (1) in which R4 and R6 are not both selected from hydrogen atoms as claimed. Further, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EISA B ELHILO/Primary Examiner, Art Unit 1761